Title: Benjamin Waterhouse to James Madison, 30 May 1833
From: Waterhouse, Benjamin
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Cambridge
                                
                                May 30th. 1833—
                            
                        
                        It was a saying of one of the wise men of antiquity that a Great Book was a Great Evil; thereby implying that a little book might be a good
                            thing. Under this hope I here send for your amusement a little book; which I made for a youth who sat out with about
                            twenty others, older than himself, to go to the Pacific Ocean by land, by the way of the Rocky
                            mountains; and absolutely proceeded to within 400 miles of the mouth of the Oregon or Columbia river, before he turned back. He was uncommonly illiterate for a boy born in
                            Cambridge, where, beside the University, and the usual free-schools, we have well endowed classical-schools; which
                            intermediate seminaries are apt to be too slack in their discipline.
                        I undertook the charitable office on the express condition with the young man’s father, that while I recorded
                            nothing but what I was persuaded was true, I should be allowed to make it a moral Tale,
                            embellished with whatever remarks observations, and reflections I chose; and so dressed up as to make it a popular book
                            that would produce John B. Wyeth a little money towards compensating him for his hardships, and disappointments. The
                            whole impression sold off at once; and, what I hardly expected, a large family of farmers, mechanics, and laborers
                            preserved, or rather restored to good humor; for the whole neighborhood, including the father and mother the "Captains"
                            young wife uncles, aunts and cousins are all pleased with the Book; and the writer of it has acquired more fame by it,
                            among the Yeomanry of the County twice over, than he ever obtained by his Botanist or his Junius!
                        Mr Adams wrote me that he thought this tale of the Land, was a fit companion for my tales of the Sea—meaning the
                                Dartmoor Prisoner. I considered this new theory of emigration a serious evil—a speculation
                            that ought to be nipped in the bud, and that the best way to effect it was by exposing the folly of it in a lecture
                            against discontent, and the danger of making haste to be rich. "I trust," says Mr Cass, the
                            Secretary at war", in a letter just received, "that this History of this expedition will have a tendency to prevent others
                            from embarking in such a ruinous undertaking"—which in fact was my leading motive in writing it. But had I known that it
                            would have been so well received, I would have given it a better dress; but in hope that no one would guess out the
                            author, I hastily cut out and made up a coarse garment for the lad of eighteen, who had seen much, and suffered greatly.
                        The People in this region are in high expectation of seeing President Jackson. It is a curious fact that the
                                "Essex-Junto," or high-toned Federalists, alias, the Harvard-Convention-men had not
                            determined among themselves how to treat Prest. Monroe even when he got as far into New England as Newport Rhode Island,
                            so that my friend Col. Champlin did not even ask him to dine with him although he told me that he wished it very much; but
                            as the federalists in Newport and Providence were merely the bobs to the Boston Kite he did not
                            know how to act; especially as Mr Monroe had given out that he should accept of no private or convivial invitations
                            as Prest. Jackson has done now—But neither of them can do as they say. We the Sovereign People of the Sovereign State of
                            Massts. will do as we have a mind to; and General Jackson will find it so: from the moment he comes into Boston ’till
                            after he leaves it for New Hampshire, he will not be allowed to spend a cent; but they will treat him as they did Monroe
                            and La Fayette; and as they would have treated President Madison, had he favored us with a paternal visit. There is no
                            people on earth more prone to fall into the sin of King Hezekiah than the warm hearted
                            Bostonians. They, like him, aim to astonish illustrious visitants with their riches, power and glory—Lowell is about 20 miles from Boston; It will take the President two days, and probably more,
                            to go there and view the wonders of it. Altho’ it has grown up within 15 years, it has fourteen places of public worship,
                            including one Roman Catholic Church, with an assemblage of stone and brick buildings for their various manufactories
                            surpassing anything I ever saw in England, as they are all together, and new—
                        When I was at Monticello, about the time when I had the pleasure of seeing you and Mrs Madison, Mr
                            Jefferson expressed to me his displeasure and surprize, that Col. Monroe should have allowed himself to be feasted and paraded about in the manner he was by the People of New England. I told him that Mr Monroe
                            could not have helped it; and now I very much doubt if General Jackson will be able to prevent it. Poor limping La Fayette
                            with his lame hip, was trundled about rather cruelly as I was informed; for I took that opportunity to go to Virginia to
                            pay my respects to you, and to Mr Jefferson, and saw but the very last part of the parade. Considering our own
                            revolutionary military worthies, I thought the meritorious French nobleman had too much of our attention; and our own too
                            little—Nor did I wish to swell even then the too strong, and alarming tide of Freemasonry—that many headed monster, that political Hydra, against which our valiant friend
                            John Quincy Adams has drawn his well tempered sword.
                        I beg leave to present my great respects to Mrs Madison. Maybe she will honor my Oregon-tale with a perusal.
                            I should like to ask her, whether, if I should be ever persuaded to prepare a new edition of it, she would think it
                            advisable to introduce a Pocahontas into it; or, in other words, to light up a rough, Indian-story
                            by an heroic female or two, in honor of human nature wrapt up in a red skin? I subscribe myself, with a high degree of
                            respect, your obt. servant
                        
                            
                                Benjamin Waterhouse
                            
                        
                    